Citation Nr: 1111302	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right leg disability, to include as secondary to service-connected left ankle disability or to exposure to Agent Orange.

2.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected left ankle disability and to exposure to Agent Orange.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right hip disability, to include as secondary to service-connected left ankle disability.

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left ankle disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip disability, to include as secondary to service-connected left ankle disability.
6.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left ankle disability.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, to include as secondary to service-connected left ankle disability.

8.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left ankle disability.

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected left ankle disability or to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

According to the evidence on file the Veteran served on active duty for more than 20 years, retiring in May 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  
The Veteran cancelled his travel board hearing scheduled for August 27, 2008.

The now-reopened claims of service connection for right leg disability, right hip disability, left hip disability, and low back disability, to include on a secondary basis, as well as the issues of entitlement to service connection for PTSD and for a left leg disability, to include on a secondary basis, are being remanded to the RO via the Appeals Management Center (AMC) for additional development.  


FINDINGS OF FACT

1.  The original claims of service connection for right leg disability, right hip disability, left hip disability, and low back disability were denied by the Board in October 2004.  

2.  The additional evidence received subsequent to the October 2004 Board decision is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claims of service connection for disabilities of the right leg, right hip, left hip, and low back.  


CONCLUSIONS OF LAW

1.  The October 2004 Board decision which denied entitlement to service connection for disabilities of the right leg, hips, and low back is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the October 2004 decision is new and material with respect to the issues of service connection for disabilities of the right leg, hips, and low back and the claims of entitlement to service connection for disabilities of the right leg, hips, and low back are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As to the claim for whether new and material evidence has been submitted to reopen the claims for service connection for disabilities of the right leg, hips, and low back, because the Board is reopening, there need not be a discussion on whether the duty to notify has been met, as the Veteran's claims have been successful and any error was not prejudicial.  


Analysis of the Claims

In general, Board decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The issues of service connection for right leg disability, bilateral hip disability, and low back disability, to include on a secondary basis, were denied by the Board in October 2004 because the evidence did not show a current bilateral hip or low back disability and did not show a right leg disability due to service or service-connected left ankle disability.  Although the issues of service connection for disability of the low back and the hips were denied in an unappealed rating decision in September 2005, this decision does not address the issues as claims to reopen and does not address secondary service connection.  Consequently, the Board finds the October 2004 Board decision to be the last final decision on these issues.

The evidence on file at the time of the October 2004 decision consisted of the Veteran's service treatment records, VA examination reports dated in October 1993 and April 2003, and VA treatment records dated from December 2002 to July 2003.   

The Veteran's service treatment records reveal complaints in July 1969 of back pain.  Back and neck sprain was diagnosed after an automobile accident in April 1972.  The Veteran's spine and lower extremities were normal on periodic 
examinations in May 1977 and August 1981.  He complained of low back pain in September 1984.  Muscle strain of the right hip was diagnosed in February 1987.

The Veteran was evaluated for a left ankle disability by VA in October 1993 and April 2003.  VA treatment records from December 2002 to July 2003 reveal peripheral vascular disease and peripheral neuropathy resulting in gross functional impairment in the legs.  It was noted in July 2003 that the Veteran had peripheral neuropathy secondary to alcohol abuse.

Evidence received after October 2004 consists of VA treatment records and examination reports dated from February 2004 to August 2008, private treatment records dated from December 2005 to June 2007, and a May 2010 letter from a VA health care provider.

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be postservice evidence of a current disability of the right leg, hips, or low back due to service or to service-connected left ankle disability.  

The evidence received after October 2004 includes an August 2008 VA treatment record in which it is reported that the Veteran's ankle injury puts strain on his back, knees, calves, and feet.  This evidence also includes a May 2010 letter from a VA health care provider in which it is noted that the Veteran has peripheral neuropathy of the legs that could be related to exposure to Agent Orange.    

The August 2008 report and May 2010 letter are new and material.  They are new because they were received by VA after October 2004 and they are material because they raise a reasonable possibility of substantiating the claims - i.e., they are suggestive that the Veteran currently has disabilities of the right leg, hips, and low back due to service or to service-connected disability.  Therefore, new and material evidence has been submitted and the claims for service connection for right leg disability, bilateral hip disability, and low back disability are reopened.


ORDER

As new and material evidence has been submitted to reopen the claims of service connection for right leg disability, bilateral hip disability, and low back disability, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claims of entitlement to service connection for right leg disability, right hip disability, left hip disability, and low back disability.  

Although the August 2008 and May 2010 records are new and material with respect to the issues of service connection for right leg disability, right hip disability, left hip disability, and low back disability, they are insufficient for a reasoned determination.  The August 2008 report refers to the strain on the Veteran's back and lower extremities due to his service-connected left ankle disability but does not report any specific disability of the legs, hips, or low back due to the left ankle.  Although the May 2010 letter refers to the possibility of a causal connection between the Veteran's peripheral neuropathy of the extremities and service exposure to Agent Orange, a possible connection is insufficient to warrant service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Consequently, a nexus opinion is needed prior to final Board adjudication.


With respect to the issue of service connection for PTSD, the Veteran's Defense Department Form 214, Report of Separation from Active Duty, does not reveal any award indicative of combat.  After the Veteran appealed his claim to the Board, but prior to any Board decision, newly enacted regulation 38 C.F.R. § 3.304(f)(3)(2010) went into effect.  The new regulatory provision requires that: a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

In this case, the Veteran has contended that he was in fear of hostile military activity while in Cambodia and while stationed in South Korea.  Although there is a diagnosis of PTSD by a VA psychiatrist in a VA treatment record dated in July 2005, it was noted that the disorder was in partial remission and the examiner did not specifically relate it to a confirmed stressor or to fear of hostile military action.  Consequently, additional development on this issue is also warranted.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2010), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).  

Therefore, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional records pertinent to treatment for a bilateral leg disability, a bilateral hip disability, a low back disability, and PTSD since August 2008, which is the date of the most recent treatment reports.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the RO/AMC should obtain and associate with the file all records that are not currently on file.  If the RO/AMC is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible.  

2.  The RO/AMC will then schedule the Veteran for a VA examination(s) by an appropriate health care provider(s) to determine the etiology of any current leg, hip, and/or low back disability, to include as secondary to service-connected left ankle disability and, in the case of peripheral neuropathy of the legs, to include as due to exposure to Agent Orange.  The following considerations will govern the examination(s):

a.  The claims folder and a copy of this remand must be made available to the examiner(s) in conjunction with the examination(s).   The examination report(s) must reflect review of pertinent material in the claims folder.  

b.  After reviewing the claims file and examining the Veteran, the examiner(s) must provide an opinion on whether the Veteran currently has a disability of either leg, of either hip, and/or of the low back that is etiologically related to either his active service or to his service-connected left ankle disability.  In the case of neuropathy of the legs, the examiner will comment on whether the Veteran has acute or subacute peripheral neuropathy and, if not, whether he has peripheral neuropathy due to service exposure to herbicides.

c.  In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner(s) is(are) unable to render an opinion without resort to speculation, he or she must so state.

d.  If the examiner(s) responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  The RO/AMC will afford the Veteran an additional opportunity to provide information as to any claimed stressors occurring during his military service.  A reasonable time for response will be afforded the Veteran.

4.  After the above, the RO/AMC will review the Veteran's claim service connection for PTSD and consider 38 C.F.R. 
§ 3.304(f)(3)(2010).  If the evidence is insufficient, the RO/AMC must then, in accordance with § 3.304(f)(3), schedule the Veteran for a VA examination at an appropriate location with a health care provider of suitable background (psychiatrist/ psychologist) and experience to provide an opinion as to whether or not he currently has PTSD that was caused by his active duty service.  The following considerations will govern the examination:

a.  The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with this examination.   The examination report must reflect review of pertinent material in the claims folder.  

b.  After reviewing the claims file and examining the Veteran, the examiner must provide an opinion as to whether or not the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, to include whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressors.   

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state. 

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

5.  Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If deemed appropriate under the law by the RO/AMC, any additional appropriate medical development will be conducted, to include a VA opinion on whether the Veteran has a current left elbow disability that is etiologically related to service.

6.  The RO/AMC must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any of the examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

7.  Following completion of all indicated development, the RO/AMC will readjudicate the reopened claims of service connection for right leg disability, right hip disability, left hip disability, and low back disability, to include on a secondary basis, and readjudicate the issue of service connection for left leg disability, to include on a secondary basis, and for PTSD, considering any and all evidence that has been added to the record since its last adjudicative action.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran and his representative will then be given an appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


